UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to Section 240.14a-11(c) or Section 240.14a-12 Environmental Solutions Worldwide, Inc. (Name of Registrant as Specified in Its Charter) x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Environmental Solutions Worldwide, Inc. 200 Progress Drive Montgomeryville, PA 18936 NOTICE OF CONSENT SOLICITATION Dear Shareholders: You are being asked to consider and provide written consent to the following proposals: 1. a proposal to amend the Articles of Incorporation of Environmental Solutions Worldwide, Inc. (the “Company”) to effect a reverse stock split of the Company’s common stock, par value $0.001 per share (“Common Stock”), at an exchange ratio of 1-for-2,000 shares of the Company’s outstanding Common Stock (the “Reverse Stock Split”). Such amendment would not change the par value per share and the number of authorized shares of Common Stock. Such amendment to be effective upon filing of Articles of Amendment to the Company’s Articles of Incorporation with the Secretary of State of the State of Florida (the “Reverse Stock Split Proposal”); and 2. a proposal to approve and adopt the Environmental Solutions Worldwide, Inc. 2013 Stock Plan. These items are more fully described in the Consent Statement accompanying this Notice. Our board of directors has fixed the close of business on , 2013 as the record date for the determination of shareholders entitled to submit written consents. A list of shareholders of record on the record date is available for inspection by shareholders at the office of the Company at 200 Progress Drive, Montgomeryville, PA 18936. We request that each shareholder complete, date and sign the enclosed written consent card and promptly return it in the enclosed postage-prepaid envelope or fax it to our transfer agent, Bay City Transfer Agency & Registrar Inc., at (989) 414-1412.You can also submit your consent electronically using instructions on the consent card. To be counted, your properly completed written consent card must be received at or before 5:00 p.m. Eastern Time, on , 2013, subject to extension by our board of directors. Your vote is important.Failure to return the enclosed written consent card will have the same effect as a vote against the proposed amendment to the Company’s Articles of Incorporation.We recommend that all shareholders consent to the amendment to the Company’s Articles of Incorporation and the proposal to approve and adopt the Environmental Solutions Worldwide, Inc. 2013 Stock Plan by marking the box entitled “ CONSENT ” with respect to both proposals on the enclosed written consent card.If you sign and send in the written consent card but do not indicate how you want to vote as to a proposal, your consent card will be treated as a consent authorizing the proposal. Holders of a majority of our outstanding shares of Common Stock have indicated to us that they intend to vote in favor of both proposals. Consents may be revoked by shareholders at any time prior to the time that we receive and accept the written consent of the holders of a majority of the outstanding shares of Common Stock entitled to vote. IT IS VERY IMPORTANT THAT EVERY SHAREHOLDER RETURN THE ENCLOSED WRITTEN CONSENT CARD.WE URGE YOU TO SIGN, DATE AND RETURN THE ENCLOSED WRITTEN CONSENT CARD AS PROMPTLY AS POSSIBLE. THE BOARD OF DIRECTORS RECOMMENDS THAT YOU CONSENT TO BOTH PROPOSALS SET FORTH ON THE ENCLOSED WRITTEN CONSENT CARD. By order of the Board of Directors /s/ Mark Yung By: Mark Yung Its: Executive Chairman IMPORTANT NOTICE REGARDING THE AVAILABILITY OF CONSENT SOLICITATION MATERIALS THE CONSENT SOLICITATION MATERIALS ARE AVAILABLE ON THE INTERNET ON THE SEC’S WEBSITE AT WWW.SEC.GOV AS WELL AS THROUGH OUR WEBSITE AT www.ESwgroup.com UNDER “Investor Relations.” . ENVIRONMENTAL SOLUTIONS WORLDWIDE, INC. TABLE OF CONTENTS PAGE BACKGROUND OF BOARD’S SOLICITATION 2 QUESTIONS AND ANSWERS REGARDING THIS CONSENT SOLICITATION 2 PROPOSAL NO. 1 REVERSE STOCK SPLIT 5 PROPOSAL NO. 2 ADOPTION OF ENVIRONMENTAL SOLUTIONS WORLDWIDE, INC. 2 EXECUTIVE COMPENSATION 27 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 31 INTEREST OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON 34 OTHER MATTERS34 FORWARD-LOOKING STATEMENTS 35 WHERE YOU CAN FIND MORE INFORMATION 35 . Environmental Solutions Worldwide, Inc. 200 Progress Drive Montgomeryville, PA 18936 CONSENT SOLICITATION STATEMENT This consent solicitation statement (this “Consent Statement”) is furnished in connection with the solicitation on behalf of the board of directors (the “Board”) of Environmental Solutions Worldwide, Inc. (the “Company,” “we,” “our,” or “us”) of written consents from the holders of the Company’s common stock. The Board is requesting the holders of the Company’s common stock consent to the following matters: 1. a proposal to Amend our Articles of Incorporation to effect a reverse stock split of the Company’s common stock, par value $0.001 per share (“Common Stock”), at an exchange ratio of 1-for-2,000 shares of the Company’s outstanding Common Stock (the “Reverse Stock Split”). Such amendment would not change the par value per share and the number of authorized shares of Common Stock. Such amendment to be effective upon filing of Articles of Amendment to the Company’s Articles of Incorporation with the Secretary of State of the State of Florida (the “Reverse Stock Split Proposal”); and 2. a proposal to approve and adopt the Environmental Solutions Worldwide, Inc. 2013 Stock Plan. This Consent Statement contains important information for you to consider when deciding how to vote on this matter.Please read it carefully. THE BOARD OF DIRECTORS RECOMMENDS THAT YOU CONSENT TO BOTH PROPOSALS SET FORTH ON THE ENCLOSED WRITTEN CONSENT CARD. 1 BACKGROUND OF BOARD’S SOLICITATION The Board believes that it is in the Company’s and our shareholders’ best interest to effect the Reverse Stock Split. The primary objective of the Reverse Stock Split is to “cash out” those shareholders holding less than 2,000 shares of Common Stock as of the date that the Florida Secretary of State accepts for filing articles of amendment to our Articles of Incorporation providing for the Reverse Stock Split (the “Effective Date”), thereby reducing the costs to the Company associated with administering shareholder accounts. QUESTIONS AND ANSWERS REGARDING THIS CONSENT SOLICITATION Why am I receiving these materials? We are sending you this Consent Statement because the Board is soliciting shareholder approval of the proposals described herein. This Consent Statement provides information regarding the proposals and summarizes the information you need in order to determine whether to consent. Please read this Consent Statement, as it contains important information you need to know in order to make an informed decision. Who is soliciting my consent? This Consent Statement and the written consent card are provided in connection with the solicitation of consents by the Board. Consent solicitation materials, including this Consent Statement and the written consent card, were filed by us with the Securities and Exchange Commission (the “SEC”) on , 2013, and we are first making this Consent Statement available to shareholders on or around , 2013. What am I being asked to vote on? • A proposal to amend our Articles of Incorporation to effect a Reverse Stock Split of our Common Stock, at an exchange ratio of 1-for-2,000 shares of the our outstanding Common Stock. • A proposal to adopt the Environmental Solutions Worldwide, Inc. 2013 Stock Plan. Why is the Company Soliciting Consents as Opposed to Holding a Special Meeting? The Board believes it would not be in the best interest of the Company and its shareholders to incur the cost of holding a special meeting in connection with these actions. This consent action is being taken in lieu of a special meeting as authorized by Section 607.0704 of the Florida Business Corporation Act (the “FBCA”). How does the Board recommend that I vote? The Board recommends that you vote as follows: • “ FOR ” the proposal to amend our Articles of Incorporation to effect a Reverse Stock Split of our Common Stock, at an exchange ratio of 1-for-2,000 shares of our outstanding Common Stock. • “ FOR ” the proposal to adopt the Environmental Solutions Worldwide, Inc. 2013 Stock Plan. Who is entitled to consent to the proposals described in this Consent Statement? Our Common Stock is the only class of voting shares. Holders of record of our Common Stock at the close of business on , the record date established by the Board, are entitled to vote on each proposal described herein. How many votes do I have? Each of our shareholders has one vote for each share of Common Stock owned on the record date. 2 How many votes may be cast by all shareholders? As of the close of business on December 31, 2012, 224,098,447 shares of our Common Stock were outstanding and each share is entitled to one vote on each proposal. How do I vote? You may vote by completing, signing and dating the enclosed written consent card and returning it in the enclosed postage-prepaid envelope or by fax to Bay City Transfer Agency & Registrar Inc., at (989)414‑1412. If your shares are held by a broker, your broker will vote your shares only if you provide instructions to your broker on how to vote. You should instruct your broker on how to vote your shares using the voting instruction card provided by your broker. What vote is required? A majority of the outstanding stock entitled to vote must vote in favor of each proposal in order to approve such proposal. Holders of a majority of our outstanding shares of Common Stock have indicated to us that they intend to vote in favor of both proposals. What if I sign a consent but do not indicate my vote? If a shareholder specifies how the consent card is to be voted with respect to the proposals, the consent card will be voted in accordance with that specification. If a shareholder fails to so specify, the consent card will be deemed consent to each of the proposals. May I revoke my consent? A consent executed by a shareholder may be revoked at any time up until signed unrevoked consents by the holders of a majority of the votes of our shares of Common Stock outstanding on the record date have been delivered to us in accordance with the FBCA. To revoke a consent, a shareholder must deliver a written, signed and dated revocation prior to that time. A revocation may be in any written form validly signed by the record holder as long as it clearly states that the consent previously given is no longer effective. The revocation must be delivered to our principal executive offices or any other address provided by us for that purpose. When do consents expire? All consents, regardless of when dated, will expire unless valid, unrevoked consents constituting the requisite number of outstanding shares of our Common Stock are delivered to us within 60 days of the earliest dated consent delivered to us. Who can help answer my questions? If you have any questions about the Reverse Stock Split, the 2013 Stock Plan, or how to properly complete and submit your written consent card, please contact: 3 Praveen Nair
